COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Cameron Keith Erskin v. Alexis Lee and Attorney General for the
                         State of Texas

Appellate case number:   01-18-00535-CV

Trial court case number: 16-DCV-235734

Trial court:             505th District Court of Fort Bend County

        On January 29, 2019, this Court issued an order abating the appeal and remanding to the
trial court.
       We withdraw the order of January 29, 2019, and reinstate the appeal on the active docket.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly____________________
                    Acting individually  Acting for the Court


Date: __February 5, 2019___